ON THE MERITS.
The appellee, The People's Bank  Trust Co., filed its bill in the chancery court of Calhoun County against appellant, Sabougla Drainage District No. 2, to recover the balance of the principal due it on bonds of the district held by it, being the sum of $2,445.74, and interest thereon from the maturity of the bonds as well as interest on the unpaid interest coupons. The cause was heard on original bill, amendments thereto, and exhibits, answer of the drainage district, exhibits thereto, and oral testimony, resulting in a decree for the principal of the bonds but *Page 343 
denying interest on the principal and unpaid interest coupons. From that decree the bank appealed to this Court. After the rendition of the decree and before the appeal was passed on, the drainage district paid into the chancery court the principal sum involved, $2,445.74, without interest, either on principal or interest coupons. In the decree of the chancery court the payment into court was referred to in this language: "Thereupon the Sabougla Drainage District No. 2 of Calhoun and Webster Counties, Mississippi, paid into Court as due the Complainant or Petitioner as holder of past due bonds and coupons of said District the sum of $2445.74, being the unpaid balances due on the principal amount of said bonds and coupons, the said sum so paid into Court to be held for the payment of the balance of principal due on said bonds and coupons held by The People's Bank  Trust Company, and it appearing to the Court that said sum of $2445.74 is the balance due by the said Drainage District on the bonds and coupons held by the Complainant or Petitioner, it is therefore ordered that The People's Bank  Trust Company of Tupelo, Mississippi, do have and recover the sum of $2445.74, which is paid into Court and held by the Clerk thereof, for the balance due on the bonds and coupons held by it and which are set out in the supplemental petition and amendments thereto, upon the surrender thereof to the Clerk, and that the Petitioner or Complainant . . . have and recover nothing for the interest claimed to have accrued on said bonds and coupons as set out in said petition and claim."
The Supreme Court reversed the decree. See the case under the same style, 186 Miss. 539, 191 So. 93, 824. The syllabus to the case shows what the Court decided. It is in this language: "Interest is recoverable on bonds and interest coupons of a drainage district after maturity and until paid." When the cause went back to the chancery court, the main question involved and decided by that court was whether the payment by the drainage district of the principal of the bonds into court without *Page 344 
interest stopped interest thereafter on both unpaid principal and unpaid interest coupons. The court held that it did not, and we think correctly. The recitals in the decree having to do with the question copied above simply mean that the drainage district paid the amount into court as a tender of all that it claimed was due. In other words, it was a tender in full of both principal and interest upon condition of its acceptance by the bank as such. The bank declined to accept the tender and prosecuted an appeal from the decree with the result as shown above. No authority directly in point is referred to in the briefs. We think the same principle would control as would if the parties were individuals and the tender made in person instead of being paid into Court. To illustrate: B owes A $1,000. A claims that the debt bears interest. B for certain reasons claims that it does not. B tenders A $1,000 in full of the entire liability. A declines to accept it and sues B for the debt with interest. Was A entitled to recover interest on the note notwithstanding the tender? We think so. What is the difference between a tender in court to an adversary and a tender in person. We think there is none.
The bonds and interest coupons were payable at the Capital National Bank in Jackson. The evidence showed that the bank never presented its bonds and coupons for payment at that bank. The drainage district argues that for that reason it was relieved from liability for interest. There is no merit in that contention under the facts. The evidence showed without dispute that it would have been a fruitless thing to have presented them at that bank. The district had no funds in that bank to its credit, and in addition was denying liability to the extent claimed by the bank for the accrued interest on the principal of the bonds and interest coupons. The other questions in the case raised by the drainage district are not of sufficient merit to require discussion.
The bank claimed it was entitled to something less than $100 for unpaid interest on surrendered coupons. The *Page 345 
court denied the liability of the district for that. The bank prosecuted a cross-appeal from that part of the decree. We are of the opinion the court was right, and, further, that a discussion of the question in this opinion would be of little, if any, value to the bench and bar.
Affirmed.